



Exhibit 10.1
aspentechnologylogoa26.jpg [aspentechnologylogoa26.jpg]


Aspen Technology, Inc.
FY19 Executive Bonus Plan


For


Executive Name


I.
Purpose

The purpose of the Executive Bonus Plan is to motivate and reward eligible
participants to achieve and exceed Aspen Technology, Inc.’s financial and
operational objectives.


II.
Effective Period of Plan

The Plan shall be effective on July 1, 2018 and shall continue through the Plan
Year.


III.
Definitions

Bonus Plan Metrics means the objectives set by the Board of Directors against
which Plan achievement is measured.
Bonus Pool means the funds available for distribution to participants.
Bonus Target means the bonus potential at 100% Bonus Plan Metric achievement.
Company means Aspen Technology, Inc. and its subsidiaries.
Participant means an employee who is a designated Executive whose position is
determined by Aspen Technology to have significant impact on the operating
results of the Company. For avoidance of doubt, contractors and/or consultants
are not Participants.
Plan means this Executive Bonus Plan, as set forth in this instrument and as
hereafter amended from time to time.
Plan Year means July 1, 2018 through June 30, 2019.


IV.
Bonus Plan Metrics, Targets and Weights

Plan metrics, targets and weights are approved by the Board of Directors. FY19
plan metrics and weights are:
FY19 Bonus Plan Metric
Weight
Growth in Annual Spend (GAS)
60%
Free Cash Flow
40%



V.
Bonus Pool Funding






--------------------------------------------------------------------------------





The Bonus Pool is funded through the achievement of Bonus Plan Metrics. Each
metric is measured and funded independently according to the following table:
Bonus Plan Metric
Actual Achievement
Bonus Plan Metric
Funding Level
Based on Actual Achievement
< 70% of Target
0%
70% of Target
50%
80% of Target
70%
90% of Target
90%
100% of Target
100%

A minimum metric achievement of 70% is required to fund each metric. The funding
level ratio is 2:1 for performance between 70% and 89%. The ratio is 1:1 for
performance between 90% and 100%.
VI.
Bonus Payment(s)

Bonus payments (if any) are paid on a semi-annual basis. There is a mid-year
payment and year-end payment opportunity. Bonus payments (if any) are typically
made within 90 days of the end of the respective performance periods, consistent
with local payroll schedules and requirements. Payments under this Plan are
subject to all applicable taxes and withholdings.
The mid-year payment is based on the Company’s mid-year performance against
mid-year Bonus Plan Metrics and will not exceed 25% of the annual bonus target.
The year-end payment is based on the Company’s total annual performance against
Bonus Plan Metrics, less any mid-year payment received.
Should the mid-year bonus earned be less than the targeted 25% of bonus
potential, the unrealized difference (up to the 25% mid-year potential) can be
made up at year-end based on achievement against annual Bonus Plan Metrics.
VII.
Discretionary Variation

In addition to awards based on the performance metrics established herein and
notwithstanding any limitations (including caps) set forth elsewhere herein, the
Compensation Committee of the Board of Directors may authorize discretionary
awards to eligible Participants in such amounts as the Committee determines are
appropriate and in the best interests of the Company.
In addition, the CEO (in the case of his direct reports) and the Compensation
Committee (in the case of the CEO) may reduce any award otherwise payable
hereunder by up to 10 percent in his or its discretion to any of said direct
reports or to the CEO, as the case may be.
VIII.
Eligibility/Changes in Status

Eligibility for the Plan does not guarantee payment of an award and does not
guarantee continuation of employment. If employment ends prior to the end of the
performance period any payment eligibility is subject to any Executive Retention
Agreement then in force. Should an Executive voluntarily resign after the
completion of the performance period, he/she is eligible to receive the earned
bonus in accordance with the plan, subject to any Executive Retention Agreement
then in force.
Participants who join the Company during a Plan Year will be eligible to
participate on a pro rata basis as follows:





--------------------------------------------------------------------------------





H1 Payment
H2 Payment
Started on or before September 30
Started after September 30
Started on or before
March 31
Started after March 31
Eligible
Not Eligible
Eligible
Not Eligible

Payments in respect of promotions, transfers and other job changes will be
adjusted on a prorated basis from the effective date of the promotion, transfer
or change, as the case may be, to reflect any associated change in base salary.
Payments, if any for Participants on disability or leave of absence of more than
30 days will be prorated, where applicable.
Proration is calculated on a daily basis based on a 365-day year.
IX.
Miscellaneous

Administration of this Plan will be the responsibility of the CEO and the
Compensation Committee of the Board of Directors. Any interpretation of the
terms, conditions, goals, or payments from this Plan required because of a
dispute will be made by the Chief Executive Officer and the Compensation
Committee in the case of a dispute relating to employees other than the CEO, and
by the Compensation Committee in the case of a dispute relating to the CEO.
If any term or condition of this Plan is found to contravene applicable law,
that term or condition will be interpreted such that it comports with applicable
law.
Eligibility and participation in this Plan in no way implies or reflects any
guarantee or contract of employment, nor does eligibility for bonus in this
current year constitute eligibility in future year(s), except as may be
stipulated by applicable law.
The Company, through the Compensation Committee of the Board, reserves the right
to modify or terminate this Plan and the procedures set forth herein at any
time.
A Participant who believes there is an error in his/her bonus calculation must
notify his/her manager within 30 days of a bonus payment date; otherwise, the
calculation will be deemed correct; provided that the Company reserves the right
to recover payments made in error, if any.





--------------------------------------------------------------------------------







aspentechnologylogoa25.jpg [aspentechnologylogoa25.jpg]
Appendix A


Employee’s Name:
Manager’s Name:
Organization:
Date Prepared:
 
 
 
 
FY19 Compensation
Base Salary: $
Bonus Target: $
OTE: $



Employee Signature: _______________________________________        Date:
_____________




Manager Signature: ______________________________________        Date:
_____________







